DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 10/13/2021 have been received and entered. Claims 1 and 14 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of “...producing, by executing Gaussian mixture models, a plurality of Gaussian functions for the reference population and the target populations using the subpopulations as a priori constraints, wherein the plurality of Gaussian functions describes a distribution of zircons in the sediment sample; comparing the subpopulations within the reference population and the target population based on at least one statistical attribute from the plurality of Gaussian functions to identify areas of sediment provenance; and geospatial displaying the areas of sediment provenance on a paleographic map as of an age of deposition of the sediment sample” as recited in the claim 1 (similar features recited in the claims 8 and 14). The closest prior art, Montgomery et al (US 20160018556) discloses a computing device comprising: a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations (figure 6, par 0082, computer system); grouping geochronological data associated with a sediment sample into optimized subpopulations with a reference population and target population (pars 0054-0055); comparing the subpopulations within the reference population and the target populations based on at least one statistical attribute and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Montgomery et al (US 10365261) discloses system and method for determining stratigraphic location and areal extent of total organics carbon using integrated stratigraphic approach.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN BUI/Primary Examiner, Art Unit 2865